DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
Applicant’s election of Group (I) in the reply filed on April 6, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Group (I), drawn to compounds of formula (I) and compositions thereof, embraced by claims 22-34 and 40, was elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the different inventions.  The requirement is still deemed proper and is therefore made FINAL.
Applicant elected the following species: Example 11: 3-(3-(2- methylpyridin-4-yl)-1H-pyrazol-5-yl)pyrrolidine-1-carbonitrile (the 11th compound of claim 34):

    PNG
    media_image1.png
    95
    230
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    134
    665
    media_image2.png
    Greyscale

and indicated claims 22, 24-29, 34 and 40 read on said species. The elected species was not found during the search. Thus, the search was expanded.	
In summary, claims 22-40 are pending and claims 22, 24-29, 34 and 40 are under consideration. Claims 23 and 30-33 are withdrawn based on the species election and claims 35-39 are withdrawn based on the restriction requirement.
Drawings
The drawings filed on September 21, 2018 are in compliance with 37 CFR 1.121(d).
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 22, 2019, May 2, 2019 and February 24, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 22 is objected to because of the following informalities: a space is needed between the comma and the term “pyrrolopyrimidinyl.”  Appropriate correction is required.
Claim 25 is objected to because of the following informalities: the term “benzimidaozolyl” is misspelled.  Appropriate correction is required.
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections
Claims 22, 24-29 and 40 are rejected as each directed to an improper Markush group. These Markush claims are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species. In re Harnisch, 206 USPQ 300 (CCPA 1980). A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use. The species of the present claims do not share a ‘‘single structural similarity. 
Under principles of compact prosecution, the applicant elected a single disclosed species for search and examination (i.e., an election of species). The prior art search did not find the elected species in the prior art, and the search has been extended to those additional species that fall within the scope of a permissible Markush claim. In other words, the search has been extended to the species that share a single structural similarity and a common use. Proper Markush claims will be examined for patentability over the prior art with respect to the elected species or group of indistinct species, as well as the species that share a single structural similarity and a common use with the elected species or group of indistinct species (i.e., the species that would fall within the scope of a proper Markush claim). Federal Register, Vol. 76, No. 27, 02-09-2011, page 7166.
	Claims 22, 24-29 and 40, directed to the nonelected species, are withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species.
	To overcome the rejection, the claims should be limited to the Markush Group of the elected species, i.e. a monocyclic pyrrolidine.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22, 26-29 and 40 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen et al. (WO2016019237).
The reference teaches the following species:

    PNG
    media_image3.png
    324
    759
    media_image3.png
    Greyscale
, see page 106, compound 10. This is one example in the reference. There are more which anticipate the claims. The compositions are taught on page 1, paragraph 0002. Thus, said claims are anticipated by Chen et al. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 22, 24-29 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (WO2016019237).
The present application claims compounds of formula (IB), see claim 24, which is narrower and dependent on claim 22,

    PNG
    media_image4.png
    229
    333
    media_image4.png
    Greyscale
 
The reference teaches species which anticipate at least claim 22, see the 102 art rejection above. The connectivity is through a nitrogen atom at the x position of the pyrrolidinyl ring. However, the ‘237 reference teaches the connectivity through a carbon atom of a pyrazolopyrimidine, see page 3, paragraph 0016. 
Claim 25 is drawn to compounds wherein A is imidazopyridinyl. On page 35 of the ‘237 reference, there are generic bicyclic compounds in paragraph 00207. The reference teaches these are equivalent and alternatively useable.
Thus, said claims are obvious in lieu of Chen et al.  
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 22, 24-29 and 40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10343992.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the species provided below is embraced by both the present application and the claims in the ‘992 patent. Moreover, there is no patentable distinction between compounds and methods of intended use of said compounds.

    PNG
    media_image5.png
    238
    679
    media_image5.png
    Greyscale


Claims 22, 24-29 and 40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 22-41 of copending Application No. 15776149.  Although the conflicting claims are not the species provided below is embraced by both the present application and the claims in the ‘149 application. Moreover, there is no patentable distinction between compounds and methods of intended use of said compounds.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

    PNG
    media_image6.png
    194
    431
    media_image6.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624